Title: To James Madison from John Morrow, Jr., 7 March 1811 (Abstract)
From: Morrow, John, Jr.
To: Madison, James


7 March 1811, Pittsburgh. “I am an unfortunate pilgrim hunted from one part of the U S to the other.… Every person appear[s] to know me, yet no person will confess it.… My nearest blood connections treat me as a slave, and … the[y] say I am disordered in my mind.” This has been the case for more than four years. Has been told there is an “enormous sum of money” offered for him but cannot find out by whom. Was born in “this land of liberty” and trusts that freedom “the meanest citizen enjoys, will not be denied me.” If his actions are ever considered disgraceful, he is “willing to go to any of the Territories, and live secluded,” but hopes for mercy from the “first magistrate of a free and enlightened people.”
